                             Case 21-60006-lkg                Doc 34   Filed 06/05/21        Page 1 of 4

Information to identify the case:
Debtor 1              Herbert L. Lyttle                                           Social Security number or ITIN   xxx−xx−6765
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Ellen S. Lyttle                                             Social Security number or ITIN   xxx−xx−9319
(Spouse, if filing)
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Southern District of Illinois

Case number: 21−60006−lkg



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Herbert L. Lyttle                                             Ellen S. Lyttle
           aka Len Lyttle


           6/3/21                                                         By the court: /s/ Laura K. Grandy
                                                                                        United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
                    Case 21-60006-lkg         Doc 34    Filed 06/05/21    Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
                                 Case 21-60006-lkg                   Doc 34          Filed 06/05/21              Page 3 of 4
                                                              United States Bankruptcy Court
                                                               Southern District of Illinois
In re:                                                                                                                 Case No. 21-60006-lkg
Herbert L. Lyttle                                                                                                      Chapter 7
Ellen S. Lyttle
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0754-6                                                  User: rh                                                                    Page 1 of 2
Date Rcvd: Jun 03, 2021                                               Form ID: 318                                                              Total Noticed: 22
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 05, 2021:
Recip ID                 Recipient Name and Address
db/jtdb                + Herbert L. Lyttle, Ellen S. Lyttle, 906 W Locust Lane, Robinson, IL 62454-1221
cr                     + Nationstar Mortgage LLC d/b/a Mr. Cooper, c/o Codilis & Associates, PC, 15W030 N. Frontage Rd., Suite 100, Burr Ridge, IL
                         60527-6921
4164175                + Crawford Memorial Hospital, 1000 N. Allen St., Robinson, IL 62454-1114
4164178                + Fedloan, Attn: Bankruptcy, PO Box 69184, Harrisburg, PA 17106-9184
4164180                + Kahn, Dees, Donovan & Kahn, LLP, P.O. Box 3646, Evansville, IN 47735-3646
4164183                + Mr. Cooper, Attn: Bankruptcy, PO Box 619098, Dallas, TX 75261-9098
4165671                + Nationstar Mortgage LLC d/b/a Mr. Cooper, c/o Codilis & Associates, P.C., 15W030 North Frontage Road, Suite 100, Burr Ridge, IL
                         60527-6921

TOTAL: 7

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
4164172                   Email/Text: Bankruptcy.Notices@vituity.com
                                                                                        Jun 03 2021 17:59:00      CEP America LLC, 2100 Powell St Ste 400,
                                                                                                                  Emeryville, CA 94608
4164171                + EDI: CAPITALONE.COM
                                                                                        Jun 03 2021 22:03:00      Capital One, Attn: Bankruptcy, PO Box 30285,
                                                                                                                  Salt Lake City, UT 84130-0285
4164174                + EDI: WFNNB.COM
                                                                                        Jun 03 2021 22:03:00      Comenity Bank, Attn: Bankruptcy, PO Box
                                                                                                                  182125, Columbus, OH 43218-2125
4164173                + EDI: WFNNB.COM
                                                                                        Jun 03 2021 22:03:00      Comenity Bank, PO Box 182125, Columbus, OH
                                                                                                                  43218-2125
4164176                + Email/Text: cthurnau@eaglerecovery.net
                                                                                        Jun 03 2021 17:59:00      Eagle Recovery Associates, 2601 W. Forrest Hill
                                                                                                                  Ave., Peoria, IL 61604-1812
4164177                + Email/Text: BankruptcyNoticing@etfcu.org
                                                                                        Jun 03 2021 17:59:00      Evansville Tchrs Fed Credit Union, 4401 Theater
                                                                                                                  Dr., Evansville, IN 47715-1900
4164179                   Email/Text: jlane@gshvin.org
                                                                                        Jun 03 2021 17:59:00      Good Samaritan Hospital, 520 S 7th Street,
                                                                                                                  Vincennes, IN 47591-1038
4164181                + Email/Text: PBNCNotifications@peritusservices.com
                                                                                        Jun 03 2021 17:59:00      Kohls, Attn: Credit Administrator, PO Box 3043,
                                                                                                                  Milwaukee, WI 53201-3043
4164182                + Email/Text: med1bknotice@med1solutions.com
                                                                                        Jun 03 2021 17:59:00      MED-1 Solutions, LLC, 517 US Hwy 31 N,
                                                                                                                  Greenwood, IN 46142-3932
4164184                + EDI: NAVIENTFKASMSERV.COM
                                                                                        Jun 03 2021 22:03:00      Navient, Attn: Bankruptcy, PO Box 9640,
                                                                                                                  Wilkes-Barr, PA 18773-9640
4164185                + Email/Text: netcreditbnc@enova.com
                                                                                        Jun 03 2021 17:59:54      NetCredit, Attn: Bankruptcy, 175 W. Jackson
                                                                                                                  Blvd, Ste 1000, Chicago, IL 60604-2863
4164187                + EDI: PHINELEVATE
                                                                                        Jun 03 2021 22:03:00      RISE Credit, Attn: Bankruptcy, PO Box 101808,
                                                                                                                  Fort Worth, TX 76185-1808
4164186                + Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Jun 03 2021 18:07:14      Resurgent Capital Services, Attn: Bankruptcy, PO
                                Case 21-60006-lkg                Doc 34         Filed 06/05/21             Page 4 of 4
District/off: 0754-6                                               User: rh                                                               Page 2 of 2
Date Rcvd: Jun 03, 2021                                            Form ID: 318                                                         Total Noticed: 22
                                                                                                            Box 10497, Greenville, SC 29603-0497
4164404                 + EDI: RMSC.COM
                                                                                   Jun 03 2021 22:03:00     Synchrony Bank, PRA Receivables Management,
                                                                                                            LLC, PO Box 41021, Norfolk, VA 23541-1021
4164188                   Email/Text: bankruptcytn@wakeassoc.com
                                                                                   Jun 03 2021 17:59:00     Wakefield & Associates, Attn: Bankruptcy, 7005
                                                                                                            Middlebrook Pike, Knoxville, TN 37909

TOTAL: 15


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 05, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 3, 2021 at the address(es) listed below:
Name                             Email Address
Charles A Armgardt
                                 on behalf of Attorney James Ford carmgardt@uprightlaw.com obaltmiskis@uprightlaw.com

Dana S Frazier
                                 frazierlaw@frontier.com il69@ecfcbis.com

James E Ford
                                 on behalf of Joint Debtor Ellen S. Lyttle jamesefordatty@onecliq.net notices@uprightlaw.com

James E Ford
                                 on behalf of Debtor Herbert L. Lyttle jamesefordatty@onecliq.net notices@uprightlaw.com

Joel P Fonferko
                                 on behalf of Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper bkpleadingsSOUTHERN@il.cslegal.com

Peter C Bastianen
                                 on behalf of Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper bkpleadingsSOUTHERN@il.cslegal.com

United States Trustee
                                 USTPRegion10.es.ecf@usdoj.gov


TOTAL: 7
